UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04760 DWS Advisor Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2010 Annual Report to Shareholders DWS RREEF Real Estate Securities Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 28 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Tax Information 39 Investment Management Agreement Approval 43 Summary of Management Fee Evaluation by Independent Fee Consultant 47 Board Members and Officers 51 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. There are special risks associated with an investment in real estate, including REITS. These risks include credit risk, interest rate fluctuations and the impact of varied economic conditions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2010 Average Annual Total Returns as of 12/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 28.66% 0.48% 3.28% 11.36% Class B 27.62% -0.17% 2.55% 10.49% Class C 27.77% -0.17% 2.58% 10.55% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 21.26% -1.49% 2.06% 10.71% Class B (max 4.00% CDSC) 24.62% -0.80% 2.40% 10.49% Class C (max 1.00% CDSC) 27.77% -0.17% 2.58% 10.55% No Sales Charges Class R 28.22% 0.26% 3.08% 11.10% Class S 28.90% 0.69% 3.52% 11.48% Institutional Class 29.27% 0.82% 3.65% 11.72% S&P 500® Index+ 15.06% -2.86% 2.29% 1.41% MSCI US REIT Index++ 28.48% 1.13% 2.99% 10.57% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2010 are 1.04%, 2.00%, 1.90%, 1.34%, 0.80% and 0.63% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. On September 3, 2002 the Fund's original share class, RREEF Class A shares, were redesignated Institutional Class. In addition, the Fund began offering additional classes of shares, namely Class A, B and C shares. Returns shown for Class A, B and C shares for the period prior to their inception on September 3, 2002, Class R prior to its inception on October 1, 2003 and Class S prior to its inception on May 2, 2005 are derived from the historical performance of Institutional Class shares of the DWS RREEF Real Estate Securities Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS RREEF Real Estate Securities Fund — Class A [] S&P 500 Index+ [] MSCI US REIT (Morgan Stanley US Real Estate Investment Trust) Index++ Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Standard and Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. ++The MSCI US REIT Index is an unmanaged, free float-adjusted market capitalization weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index, with the exception of specialty equity REITs that do not generate a majority of their revenue and income from real estate rental and leasing operations. The index represents approximately 85% of the US REIT universe. Net Asset Value and Distribution Information Class A Class B Class C Class R Class S Institutional Class Net Asset Value: 12/31/10 $ 12/31/09 $ Distribution Information: Twelve Months as of 12/31/10: Income Dividends $ Lipper Rankings — Real Estate Funds Category as of 12/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 65 of 29 3-Year 92 of 45 5-Year 44 of 26 Class B 1-Year of 47 3-Year of 59 5-Year 80 of 46 Class C 1-Year 97 of 44 3-Year of 60 5-Year 79 of 46 Class R 1-Year 77 of 35 3-Year 99 of 48 5-Year 56 of 33 Class S 1-Year 58 of 26 3-Year 84 of 41 5-Year 34 of 20 Institutional Class 1-Year 47 of 21 3-Year 81 of 39 5-Year 28 of 17 10-Year 5 of 87 6 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (July 1, 2010 to December 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended December 31, 2010 Actual Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class R Class S Institutional Class Beginning Account Value 7/1/10 $ Ending Account Value 12/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class R Class S Institutional Class DWS RREEF Real Estate Securities Fund 1.08% 1.77% 1.77% 1.47% .66% .62% For more information, please refer to the Fund's prospectuses. Portfolio Management Review DWS RREEF Real Estate Securities Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS RREEF Real Estate Securities Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. RREEF America L.L.C. ("RREEF"), which is also part of Deutsche Asset Management, is an indirect, wholly owned subsidiary of Deutsche Bank AG, is the subadvisor for the fund. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team John W. Vojticek Jerry W. Ehlinger, CFA Co-Lead Portfolio Managers John F. Robertson, CFA Portfolio Manager Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. The real estate securities market retreated early in 2010, as the US government's announcement of plans to tax banks — coupled with lending curbs in China (temporarily dampening hopes for global growth) — prompted a sell-off. The market then rebounded during the first quarter as a stronger-than-expected growth domestic product (GDP, the value of goods and services produced in an economy) report eased concerns about the economy that had arisen based on some prior weaker statistical releases. Improved manufacturing and consumer confidence data provided additional optimism that consumer demand was turning up and that business capital spending would buoy GDP. However, the favorable environment then soured in the face of mixed economic data and mounting concern regarding sovereign credit issues in Europe. These worries led to a decrease in corporate lending and a spike in market volatility. In the third quarter, the announcement of additional quantitative easing by the US Federal Reserve Board (the Fed), with the goal of bolstering economic recovery, sparked another rally in REITs. In December, nearly all economic releases suggested increased US consumer demand as well as signs of hope for the job market. Initial jobless claims fell late in the year and manufacturing activity improved. However, home prices weakened and remained a concern as mortgage rates rose in conjunction with a steepening Treasury yield curve.1 For the 12-month period ended December 31, 2010, DWS RREEF Real Estate Securities Fund returned 28.66%. (Class A shares; returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) In comparison, the fund's benchmark, the MSCI US REIT Index, returned 28.48% over the same period.2 During the most recent fiscal year, both sector allocation and stock selection had positive impacts on relative performance. Underweight positions to the underperforming industrial, office and retail sectors contributed, as did overweight positions in the outperforming apartment and regional mall sectors.3 Stock selection was weak within the regional mall sector, but this was more than offset by favorable stock selection within apartment, hotel and retail REITs. Positive Contributors to Fund Performance Over the period, holdings in Post Properties, Inc. performed well due to a general recovery in the apartment sector and stabilization in the firm's core market areas. In 2010, Post negotiated an agreement to repurchase debt from a large condominium project at a significant discount, allowing the company to remove some financial uncertainty and increase the value of the project. In addition, our position in the regional mall REIT Developers Diversified Realty Corp. outperformed based on a management shake-up, along with the company's successful equity offering and other balance sheet improvements. Negative Contributors to Fund Performance In the apartment sector, the timing of our underweight position in Equity Residential detracted from performance, as investors strongly rewarded the company's projection of significantly higher earnings. Investors also applauded Equity Residential's aggressive series of acquisitions early in the year when conditions were favorable. Additionally, the fund's overweight position in Digital Realty Trust, Inc. negatively impacted performance, as the company's second-largest tenant forecasted lower earnings during the fourth quarter, and investors grew concerned about the near-term prospects for data-center REITs, such as Digital Realty. Outlook and Positioning According to Green Street Advisors, Inc., a closely followed independent research and consulting firm, REITs were priced at a premium to underlying property values as of year end 2010. However, relatively attractive interest rates and higher near-term expectations for US growth make us believe that REITs are still reasonably valued. Further, we think that the US real estate market is poised to enjoy multiple years of above-average growth, assuming that the economy continues to recover. US GDP has increased for four consecutive quarters and employment growth is improving, generating over one million jobs in 2010. Modest improvement in demand for commercial real estate this past year — accompanied by minimal commercial real estate — has resulted in sharply reduced supply across all REIT sectors. In turn, this environment provides a positive backdrop for rent levels and occupancy growth to continue in 2011. Also, significantly lower financing costs and optimism concerning economic growth have bolstered commercial real estate prices since their recent low point in the first half of 2009. Thus, despite the recent spike in longer-term interest rates, we expect continuing advances for the US economy and a positive environment for REITs in 2011. The fund's largest sector overweight is to apartments, where favorable demographics, job growth, a low level of supply and declining home ownership are expected to drive strong revenue growth through 2011. Our largest underweight is to the office sector. Despite the fact that the top urban office markets have seen meaningful improvement in demand and enjoy a positive outlook for cash flow growth, suburban office markets remain weak. We believe that it will take several years for many suburban markets to show meaningful revenue growth. 1The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 2The MSCI US REIT Index is an unmanaged, free float-adjusted market-capitalization- weighted index that is comprised of equity REITs that are included in the MSCI US Investable Market 2500 Index, with the exception of specialty equity REITs that do not generate a majority of their revenue and income from real estate rental and leasing operations. The index represents approximately 85% of the US REIT universe. Index returns assume reinvestment of dividends and, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 3"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/10 12/31/09 Common Stocks 99% 99% Cash Equivalents 1% 1% 100% 100% Sector Diversification (As a % of Common Stocks) 12/31/10 12/31/09 Office 16% 18% Apartments 16% 16% Regional Malls 15% 16% Health Care 12% 16% Shopping Centers 11% 7% Hotels 8% 5% Storage 7% 8% Industrial 6% 4% Diversified 5% 8% Other 2% 1% Specialty Services 1% 1% Manufactured Homes 1% — 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at December 31, 2010 (50.6% of Net Assets) 1. Simon Property Group, Inc. Owner and operator of regional shopping malls 11.0% 2. Host Hotels & Resorts, Inc. Owns and controls upscale and luxurious hotels 5.1% 3. Public Storage Owner and operator of personal and business mini-warehouses 4.9% 4. ProLogis Owner, manager and developer of global corporate distribution facilities 4.8% 5. AvalonBay Communities, Inc. Self-managed, multifamily real estate investment trust 4.7% 6. Boston Properties, Inc. Owner, manager and developer of commercial and industrial real estate 4.4% 7. SL Green Realty Corp. Owns and operates office buildings 4.3% 8. Equity Residential Owner, operator and developer of multifamily properties 4.3% 9. HCP, Inc. Invests in health-care-related real estate 3.8% 10. Regency Centers Corp. Owner, developer and operator of community shopping centers 3.3% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of December 31, 2010 Shares Value ($) Common Stocks 99.3% Real Estate Investments Trusts ("REITs") 97.5% Apartments 16.2% Apartment Investment & Management Co. "A" AvalonBay Communities, Inc. (a) BRE Properties, Inc. (a) Campus Crest Communities, Inc. Equity Residential (a) Post Properties, Inc. (a) Diversified 5.2% Colonial Properties Trust (a) Digital Realty Trust, Inc. (a) PS Business Parks, Inc. Washington Real Estate Investment Trust 28 Health Care 11.9% Brookdale Senior Living, Inc.* (a) Cogdell Spencer, Inc. HCP, Inc. (a) LTC Properties, Inc. Medical Properties Trust, Inc. (a) Nationwide Health Properties, Inc. (a) Sabra Health Care REIT, Inc. Senior Housing Properties Trust Hotels 7.5% Host Hotels & Resorts, Inc. (a) Pebblebrook Hotel Trust Strategic Hotels & Resorts, Inc.* Industrial 6.1% AMB Property Corp. DCT Industrial Trust, Inc. (a) ProLogis (a) Manufactured Homes 0.6% Equity Lifestyle Properties, Inc. Office 16.5% Boston Properties, Inc. (a) Brandywine Realty Trust CommonWealth REIT Douglas Emmett, Inc. Hudson Pacific Properties, Inc. (a) SL Green Realty Corp. (a) Vornado Realty Trust (a) Regional Malls 14.7% General Growth Properties, Inc. Glimcher Realty Trust Simon Property Group, Inc. (a) Taubman Centers, Inc. (a) Shopping Centers 11.0% Developers Diversified Realty Corp. Kimco Realty Corp. Ramco-Gershenson Properties Trust (a) Regency Centers Corp. (a) Tanger Factory Outlet Centers, Inc. (a) Specialty Services 1.1% Entertainment Properties Trust (a) Storage 6.7% Extra Space Storage, Inc. (a) Public Storage (a) Other 1.8% Real Estate Management & Development Brookfield Properties Corp. (a) Total Common Stocks (Cost $866,644,056) Securities Lending Collateral 20.7% Daily Assets Fund Institutional, 0.27% (b) (c) (Cost $256,041,505) Cash Equivalents 0.6% Central Cash Management Fund, 0.19% (b) (Cost $7,327,617) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,130,013,178)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. +The cost for federal income tax purposes was $1,205,719,916. At December 31, 2010, net unrealized appreciation for all securities based on tax cost was $287,052,499. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $369,103,900 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $82,051,401. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2010 amounted to $250,076,567, which is 20.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
